PAUL K. MURPHY, Special Justice,
dissenting.
Respectfully, I dissent.
The issue in this case is which court has jurisdiction over “a de novo determination of the appropriateness of the proposed treatment” when a patient who has been civilly committed refuses to participate in the treatment plan.
KRS 202A.196(3) clearly places the jurisdiction in the District Court. The statute in pertinent part states that when a patient refuses to comply with a treatment plan, the hospital may petition the District Court for a de novo determination of the appropriateness of the proposed treatment.
When the words of the statute are clear and unambiguous and express the legislative intent, there is no room for construction or interpretation and the statute must be given its effect as written. Berry v. Commonwealth, Ky., 782 S.W.2d 625 (1990); McCracken County Fiscal Court v. Graves, Ky., 885 S.W.2d 307 (1994). KRS 202A.196(3) is clear and unambiguous and must be given its effect by this Court.
It may well be argued that in holding the competency hearing, the circuit court has just heard the same witnesses and the same evidence and that it would result in duplication and a waste of judicial time and money to now repeat the process in the District Court. The Court of Appeals goes so far as to say that it would be absurd to do so. Be that as it may, KRS 202A.196(3) is plain on its face, and it is the function of the legislature and not this Court to amend the clear wording of this statute.
STEPHENS, C.J., and STUMBO, J., join this dissenting opinion.